Case: 2:19-cv-02006-MHW-EPD Doc #: 56 Filed: 01/07/20 Page: 1 of 2 PAGEID #: 546




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

WILLIAM BURKE,

              Plaintiff,
                                                   Case No. 2:19-cv-2006

       vs.                                         Judge Michael H. Watson

                                                   Chief Magistrate Judge Elizabeth P. Deavers

JAMES ALEX FIELDS, JR., et al.,

              Defendants.

                                           ORDER

       This matter came before the Court on January 7, 2020, at 2:00 P.M. for a status

conference. Counsel for Plaintiff William Burke, Defendant The Traditionalist Worker Party

(“TWP”), and Defendant David Duke appeared and participated in the conference.

       As discussed more fully during the conference, Plaintiff’s Motion for Leave to File

Second Amended Complaint (ECF No. 52) is GRANTED. The Clerk is DIRECTED to file the

Second Amended Complaint, attached to the Motion as Exhibit 1. (ECF No. 52-1.) Defendants

TWP and Duke may have until FEBRUARY 6, 2020, to move or otherwise plead in response to

the Second Amended Complaint. Plaintiff is DIRECTED to serve the Second Amended

Complaint on the following Defendants by APRIL 6, 2020: National Policy Institute,1 Andrew




1
  Service of Plaintiff’s First Amended Complaint was returned executed as to Defendant
National Policy Institute (“NIP”) on December 10, 2019, and its answer was due on December
31, 2019. (ECF No. 48.) To date, NIP has not filed an answer or otherwise moved in response
to the First Amended Complaint. Because the Second Amended Complaint asserts new claims
for relief against NIP, Plaintiff must complete service of the Second Amended Complaint on NIP
by APRIL 6, 2020. See Fed. R. Civ. P. 4(m), 5(a)(2).
Case: 2:19-cv-02006-MHW-EPD Doc #: 56 Filed: 01/07/20 Page: 2 of 2 PAGEID #: 547




Anglin, Gregory Anglin, Daily Stormer, Moonbase Holdings, LLC, Anglin and Anglin, LLC,

and Morning Star Ministries USA, INC.

       Further, the Clerk is DIRECTED to terminate the following Defendants from the case:

James Alex Fields, Jr., Proud Boys, Nationalist Front, Honorable Sacred Knights, Vanguard

America, Robert Ray, Matthew Heimbach, Jason Kessler, Richard Spencer, and Augustus Sol

Invictus.

       IT IS SO ORDERED.



DATE: January 7, 2020                        /s/ Elizabeth A. Preston Deavers
                                           ELIZABETH PRESTON DEAVERS
                                           CHIEF UNITED STATES MAGISTRATE JUDGE
